 



Geospatial Corporation 10-K [gsph-10k_123115.htm]

 

Exhibit 10.30

 

CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

 

THIS CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is dated as
of September 30, 2015, by and among (i) Geospatial Corporation, a Nevada
corporation (the “Company”), and (ii) the persons and entities whose names are
set forth on the Schedule of Purchasers attached hereto as Schedule A (such
persons and entities are hereinafter collectively referred to herein as
“Purchasers” and each individually as a “Purchaser”).

 

RECITALS:

 

WHEREAS, the Company desires to issue and sell to the Purchasers Unsecured
Convertible Promissory Notes in the form attached hereto as Exhibit A (the
“Notes”) and Warrants in the form attached hereto as Exhibit B (the “Warrants”),
in the individual amounts set forth opposite each such Purchaser’s name on
Schedule A; and

 

WHEREAS, the Company desires to sell, and the Purchasers desire to purchase, the
Notes and Warrants on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the respective
representations and warranties, covenants and agreements contained herein, and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.            Sale and Purchase.   Subject to the terms and conditions hereof,
the Company hereby agrees to issue and sell to each Purchaser, severally and not
jointly, and each Purchaser agrees to purchase from the Company, severally and
not jointly, the Note and Warrant in the amounts set forth opposite such
Purchaser’s name on Schedule A. The purchase price of each Note and Warrant
shall be the principal amount of the Note set forth opposite each Purchaser’s
name on Schedule A.

 

2.            Closings.

 

(a)          The purchase and sale of the Notes and Warrants shall take place
pursuant to one or more closings (each, a “Closing”).

 

(b)          Each Closing shall be held at the offices of the Company. At each
Closing the Company shall issue and deliver to each Purchaser a Note in the
aggregate principal amount of the Note to be purchased by such Purchaser as set
forth on Schedule A, together with a Warrant exercisable for a number of shares
of the Company’s common stock, par value $ .001 per share (“Common Stock”)
calculated as set forth therein, against payment of the purchase price therefor
by check or wire transfer of immediately available funds to an account
designated in writing by the Company.

 



 

 

  

(c)          The parties agree that the delivery of this Agreement and any other
documents at a Closing may be effected by means of an exchange of facsimile or
scanned and emailed signatures with original copies to follow by mail or courier
service. Any person or entity that purchases a Note and a Warrant shall become a
party to this Agreement by executing and delivering to the Company a counterpart
signature page hereto. The Company shall amend Schedule A to reflect any such
purchase following the initial Closing.

 

3.            Representations and Warranties of the Company.   The Company
represents to each Purchaser, as of the date hereof, as follows:

 

(a)          Organization and Standing.   The Company is a corporation duly
organized and validly existing under the laws of the State of Nevada. The
Company has all requisite corporate power and authority to own and operate its
properties and assets, and to execute and deliver this Agreement, the Notes and
the Warrants. The Company is duly qualified and is authorized to do business and
is in good standing as a foreign corporation in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Company or its business.

 

(b)         Authorization; Binding Obligation.   All corporate action on the
part of the Company necessary for the authorization of this Agreement, the Notes
and the Warrants, and the performance of all obligations of the Company
hereunder and thereunder has been taken. This Agreement constitutes, and the
Notes and Warrants, when executed and delivered at the Closing, will constitute,
valid and binding obligations of the Company enforceable in accordance with
their terms, except as limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (ii) general principles of equity that
restrict the availability of equitable remedies.

 

Capitalization.   Immediately prior to giving effect to the transactions
contemplated by this Agreement, we had approximately 137,806,264 shares of
common stock outstanding. Approximately 16,035,619 of such shares are currently
unrestricted and freely tradable on the OTC Pink Marketplace where the Company’s
common stock trades. In addition, we have filed a registration statement with
the SEC to register 104,608,484 shares of our common stock held by certain of
our shareholders. Upon the effectiveness of such registration statement those
shares will become freely tradable. Of our remaining outstanding shares, as of
the date of this Memorandum, some of such shares may become eligible for resale
in the future under Rule 144 under the Securities Act.

 

Proceeds.   The Company shall use the proceeds from the issuance and sale of the
Notes and Warrants for working capital and other general corporate purposes.

 

4.           Representations and Warranties of each Purchaser.   Each Purchaser,
severally and not jointly, represents and warrants to the Company as of the
Closing of the purchase of such Purchaser’s Note and Warrant that:

 

(a)          Requisite Power and Authority.    All action on the part of
Purchaser necessary for the authorization of this Agreement and the performance
of all obligations of Purchaser hereunder has been taken. This Agreement
constitutes the valid and binding obligation of Purchaser enforceable in
accordance with its terms, except as limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (ii) general principles of
equity that restrict the availability of equitable remedies.

 



2

 

  

(b)         Investment Representations.   Purchaser understands that the Note
and the Warrant issued to such Purchaser hereunder, and the shares of Common
Stock issuable upon conversion of the Note and upon exercise of the Warrant (the
“Shares”) have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”). Purchaser also understands that the Note and the Warrant
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon Purchaser’s representations contained
in this Agreement.

 

(c)          Experience; Risk.   Purchaser has such knowledge and experience in
financial and business matters that Purchaser is capable of evaluating the
merits and risks of the purchase of the Note, the Warrant and the Shares and of
protecting Purchaser’s interests in connection therewith. Purchaser is able to
fend for itself in the transactions contemplated by this Agreement and has the
ability to bear the economic risk of the investment, including complete loss of
the investment.

 

(d)         Investment.   Purchaser is acquiring the Note, the Warrant and the
Shares for investment for its own account, not as a nominee or agent, and not
with a view to, or for resale in connection with, any distribution thereof, and
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. Purchaser understands that the Note, the
Warrant and the Shares have not been registered under the Securities Act and
applicable state securities laws (collectively, the “Acts”) by reason of a
specific exemption from the registration provisions of the Acts which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Purchaser’s representations as expressed herein.

 

(e)          Information.   Purchaser has been furnished with all information
which it deems necessary to evaluate the merits and risks of purchasing the Note
and the Warrant and has had the opportunity to ask questions concerning the
Note, the Warrant and the Company and all questions posed have been answered to
its satisfaction. Purchaser has been given the opportunity to obtain any
additional information it deems necessary to verify the accuracy of any
information obtained concerning the Note, the Warrant and the Company. Purchaser
understands that an investment in the Note involves significant risks.

 

(f)          Restricted Securities.   Purchaser understands that the Note, the
Warrant and the Shares will be “restricted securities” under applicable
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations the Note, the Warrant and the Shares may be resold
without registration under the Acts only in certain limited circumstances.
Purchaser acknowledges that the Note, the Warrant and the Shares must be held
indefinitely unless subsequently registered under the Acts or an exemption from
such registration is available.

 

(g)          No Public Market.   Purchaser understands that no public market now
exists for any of the securities issued by the Company and that there is no
assurance that a public market will ever exist for such securities.

 



3

 

  

(h)          Accredited Investor.   Purchaser is an “accredited investor” within
the meaning of Rule 501 promulgated under the Securities Act. Purchaser has
considered the federal and state income tax implications of an investment in the
Securities and has consulted with his or its own advisors with respect thereto.

 

(i)           Residence.   If Purchaser is an individual, then Purchaser resides
in the state or province identified in the address of Purchaser set forth on
Schedule A; if Purchaser is a partnership, corporation, limited liability
company or other entity, then the office or offices of Purchaser in which its
investment decision was made is located at the address of Purchaser set forth on
the signature page of such Purchaser hereto.

 

(j)           Legends.   Purchaser understands and agrees that the Note will
bear a legend as set forth on Exhibit A and, the Warrant will bear a legend as
set forth on Exhibit B. In addition, the Note, the Warrant and any certificate
or other instrument representing the Shares will bear any other legend that may
be required by applicable law, by the Company’s Articles of Incorporation or
Bylaws, or by any agreement between the Company and Purchaser.

 

5.            Closing Conditions.

 

(a)          Conditions to Purchasers’ Obligations at the Closing.   Each
Purchaser’s obligation to purchase a Note and Warrant at any Closing is subject
to the satisfaction, or waiver by such Purchaser, at or prior to such Closing of
the following conditions:

 

(i)          Representations and Warranties True; Performance of Obligations.
  The representations and warranties made by the Company in Section 3 hereof
shall be true and correct in all material respects as of such Closing with the
same force and effect as if they had been made as of such Closing, and the
Company shall have performed all obligations and conditions herein required to
be performed or observed by it on or prior to such Closing.

 

(ii)          Legal Investment.   On the Closing Date, the sale and issuance of
the Note and the Warrant shall be legally permitted by all laws and regulations
to which Purchasers and the Company are subject.

 

(iii)         Consents, Permits, and Waivers.   The Company shall have obtained
any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreement (except for such
as may be properly obtained subsequent to the Closing).

 

(b)          Conditions to Company’s Obligations at the Closing.   The Company’s
obligation to sell the Notes and Warrants at any Closing is subject to the
satisfaction, or waiver by the Company, at or prior to such Closing of the
following conditions:

 



4

 

  

(i)        Representations and Warranties True; Performance of Obligations.  
The representations and warranties made by the Purchaser(s) in Section 4 hereof
shall be true and correct in all material respects as of the Closing, and the
Purchasers shall have performed all obligations and conditions herein required
to be performed or observed by it on or prior to the Closing.

 

(ii)        Consents, Permits, and Waivers.   The Company shall have obtained
any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreement (except for such
as may be properly obtained subsequent to the Closing).

 

6.            Post-Closing Covenants.   The Company agrees to take any and all
action as is necessary or desirable to authorize, reserve and issue any shares
of the Company’s capital stock issuable upon conversion of the Notes and
exercise of the Warrants.

 

7.            Notes Pari Passu. The Notes shall rank equally without preference
or priority of any kind over one another, and all payments on account of
principal and interest with respect to any of the Notes shall be applied ratably
and proportionately on all outstanding Notes on the basis of the then
outstanding principal amount of the Notes, together with any and all interest
accrued but unpaid thereon.

 

8.            Miscellaneous.

 

(a)         Governing Law.   This Agreement and the Notes shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to principles of conflicts of law and choice
of law that would cause the laws of any other jurisdiction to apply.

 

(b)         Jurisdiction.   Each Purchaser consents to the exclusive
jurisdiction of any state or federal court of competent jurisdiction located
within Butler County in the Commonwealth of Pennsylvania and irrevocably agrees
that all actions or proceedings relating to this Agreement may be litigated in
such courts. Each Purchaser accepts for itself and in connection with its
respective properties, generally and unconditionally, the jurisdiction of the
aforesaid courts and waives any defense of forum non conveniens, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement and the Notes.

 

(c)          Successors and Assigns.   This Agreement may not be assigned,
conveyed or transferred without the prior written consent of the Company.
Subject to the foregoing, the rights and obligations of the Company and each
Purchaser under this Agreement shall be binding upon and benefit their
respective permitted successors, assigns, heirs, administrators and transferees.
The terms and provisions of this Agreement are for the sole benefit of the
parties hereto and thereto and their respective permitted successors and
assigns, and are not intended to confer any third-party benefit on any other
person.

 

(d)         Entire Agreement.   This Agreement, the exhibits and schedules
hereto and the Notes and the Warrants delivered pursuant to the terms hereof
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein. Any previous agreement
among the parties relative to the specific subject matter hereof is superseded
by this Agreement.

 



5

 

  

(e)         Severability.   In case any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

(f)          Amendment or Waiver.   This Agreement, the Notes and the Warrants
may be amended, and any term or provision of this Agreement, the Notes and the
Warrants may be waived, (either generally or in a particular instance and either
retroactively or prospectively) upon the written consent of the Company and the
holders of a majority in principal amount of the Notes; provided that the terms
and provisions of a Note or a Warrant may not be amended or waived in a manner
substantially different from the terms and conditions of the Notes held by
converting majority in interest without the written consent of the holder of
such Note or such Warrant. Any amendment of this Agreement, or waiver of any
term or provision of this Agreement, the Notes or the Warrants effected in
accordance with this Agreement, the Notes or Warrants shall be binding upon each
Purchaser under this Agreement. Notwithstanding the foregoing, this Agreement
may be amended with only the written consent of the Company to include
additional purchasers of Notes and Warrants as “Purchasers” and parties hereto.

 

(g)         Notices.   All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, including, with respect to any Purchaser, upon delivery by
electronic mail to such Purchaser’s or such Purchaser’s representative’s e-mail
address; (ii) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day; (iii) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) the next business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
and to each Purchaser at the address or facsimile number set forth on such
party’s signature page hereof or at such other address as the Company or such
Purchaser may designate by 10 days’ advance written notice to the other parties
hereto.

 

(h)         Expenses.   Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreement.

 

(i)           Titles and Subtitles.   The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

(j)           Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



6

 

 

IN WITNESS WHEREOF the parties hereto have executed this Convertible Note and
Warrant Purchase Agreement as of the date set forth in the first paragraph
hereof.

 



  COMPANY:       GEOSPATIAL CORPORATION       By: /s/ Mark Smith     Mark Smith
    Chief Executive Officer         Address:       229 Howes Run Road   Sarver,
PA 16055

 



 

 

 

PURCHASER’S COUNTERPART SIGNATURE PAGE

 

CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

 

  Individual Investor   Entity Investor



 

Name: Thomas R. Oxenreiter   Name:           Signature: /s/ Thomas R. Oxenreiter
  By:         Name:         Title:             Date: September 30, 2015   Date:
            Address:     Address:  



118 Highland Drive       McMurray, PA 15317                





Telephone: (412) 206-9362     Telephone:   Cell:     Cell:   Facsimile:    
Facsimile:   E-mail:   oxenreiter@gmail.com     E-mail:  



 



Principal Amount of Note Purchased:   Principal Amount of Note Purchased:
$6,891.48            

 



 

 

   

SCHEDULE A

 

SCHEDULE OF PURCHASERS

 

Name  Principal Amount of Note  Warrant  Purchase Price Thomas R. Oxenreiter 
$6,891.48    6,891   $0.20 

 

 

 



 

EXHIBIT A

 

FORM OF NOTE

 





 

 

 

NEITHER THIS NOTE NOR ANY SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. NEITHER THIS NOTE NOR ANY SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY
BE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS. THIS NOTE IS SUBJECT
TO THAT CERTAIN CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT, DATED AS OF
JULY 13, 2015, BY AND AMONG THE COMPANY AND THE PURCHASERS NAMED THEREIN.

 

UNSECURED CONVERTIBLE PROMISSORY NOTE

 



$6,891.48 Issue Date: September 30, 2015

  



For value received, Geospatial Corporation, a Nevada corporation (together with
its successors and assigns, the “Company”), promises to pay to Thomas R.
Oxenreiter (the “Holder”), unless this Note is earlier converted pursuant to
Section 3, the principal sum of SIX THOUSAND, EIGHT HUNDRED NINETY-ONE DOLLARS
AND FORTY-EIGHT CENTS (6,891.48), together with any and all interest accrued but
unpaid thereon. This Note is one of a series of notes (collectively, “Notes”)
issued pursuant to that certain Convertible Note and Warrant Purchase Agreement
dated as of September 30, 2015, by and among the Company and the Purchasers
listed in Schedule A thereto (the “Note and Warrant Purchase Agreement”). This
Note is subject to the terms of the Note and Warrant Purchase Agreement and the
following additional terms and conditions.

 

1.           Definitions.   Capitalized terms used herein and not otherwise
defined have the meanings given such terms in the Note and Warrant Purchase
Agreement.

 

2.           Payment Terms.

 

2.1         Maturity Date.   Unless earlier converted as provided in Section 3,
this Note will automatically mature and all unpaid principal and accrued and
unpaid interest will be due and payable on the earlier of (a) December 30, 2015;
(the “Maturity Date”), or (b) the occurrence of an Event of Default (as defined
in Section 5).

 

2.2         Interest.   Interest shall accrue on the unpaid principal amount of
this Note at a rate per annum of 10%, and shall be payable as set forth in
Section 2.1.

 

2.3         Prepayment.   The Company shall have the right to redeem and prepay
this Note, at any time. Upon such redemption and prepayment, the Company shall
pay the unpaid principal of, and all accrued and unpaid interest under, this
Note.

 



2

 

 



3.            Conversion.

 

3.1          Optional Conversion.   The Holder shall have the right, at any time
prior to the Maturity Date, to convert the unpaid principal and accrued
interest, if any, of this Note, in whole or in part, into shares of common
stock, par value $ .001 per share, of the Company (“Common Stock”) at a price
per share (the “Conversion Price”) of $0.20.

 

3.2          Mechanics and Effect of Conversion.

 

(a)          No fractional shares will be issued upon conversion of this Note.
In lieu of any fractional share to which the Holder would otherwise be entitled,
the Company will pay to the Holder in cash the unconverted balance that would
otherwise be converted into such fractional share.

 

(b)          In the event that this Note is converted pursuant to Section 3.1
the Holder shall surrender this Note, duly endorsed, to the Company at the
closing of the purchase and sale of the Company’s equity securities and the Note
shall thereupon be canceled

 

3.3          Termination of Rights.   Upon conversion of this Note in accordance
with Section 3.1, all rights with respect to the converted portion of this Note
shall terminate, whether or not the Note has been surrendered for cancellation,
and the Company will be forever released from all of its obligations and
liabilities under the converted portion of this Note except its obligations
pursuant to Section 3.2.

 

4.            Payment.   Except as set forth herein, all payments shall be made
in lawful money of the United States of America at the principal offices of the
Company. Payment shall be credited first to any accrued interest then due and
payable and the remainder applied to principal.

 

5.            Events of Default.   The entire unpaid principal sum of this Note,
together with any and all interest accrued but unpaid thereon, shall become
immediately due and payable upon the occurrence of an Event of Default. Subject
to the foregoing, an Event of Default shall be deemed to have occurred upon the
occurrence of any of the following:

 

(a)          the nonpayment of any principal, interest or other indebtedness
under this Note within ten (10) calendar days after when due;

 

(b)          the filing by or against the Company of any proceeding in
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any obligor, such proceeding is not dismissed or stayed
within 60 days of the commencement thereof);

 

(c)          any assignment by the Company for the benefit of creditors;

 

(d)          a default with respect to any other indebtedness of the Company for
borrowed money, if the effect of such default is to cause or permit the
acceleration of such debt, unless the holder of such debt waives such default or
otherwise agrees to forbear from exercising its rights with respect to such
default;

 



3

 

 



(e)          the entry of a final judgment against the Company in an amount
exceeding $100,000 and the failure of the Company to discharge the judgment
within thirty (30) days of the entry thereof;

 

(f)          any material adverse change in the Company’s business, assets,
operations, financial condition or results of operations; or

 

(g)          the Company ceases doing business as a going concern.

 

6.            Transfer; Successors and Assigns.   Subject to the restrictions
set forth in the Note and Warrant Purchase Agreement, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to Holder. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name, of,
the transferee. Interest and principal are payable only to the registered holder
of this Note. The terms and conditions of this Note shall inure to the benefit
of and binding upon the respective successors and assigns of the parties.

 

7.            Governing Law.   This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflicts of law and choice
of law that would cause the laws of any other jurisdiction to apply.

 

8.            Notices. Any notice or other communication required or permitted
to be given hereunder shall be in writing and given as provided in the Note and
Warrant Purchase Agreement.

 

9.            Amendments and Waivers.   Subject to Section 8(f) of the Note and
Warrant Purchase Agreement, this Note and any term hereof may be amended,
waived, discharged or terminated only by an instrument in writing signed by the
party against whom enforcement of such amendment, waiver, discharge or
termination is sought. No waivers of any term, condition or provision of this
Note, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.

 

10.          Stockholders, Officers and Directors Not Liable.   In no event
shall any stockholder, officer or director of the Company be liable for any
amounts due or payable pursuant to this Note.

 

11.          Headings.   The headings in this Note are for purposes of reference
only, and shall not limit or otherwise affect the meaning hereof.

 

12.          Benefits of this Note.   Nothing in this Note shall be construed to
give any person or corporation other than the Company and the Holder any legal
or equitable right, remedy or claim under this Note and this Note shall be for
the sole and exclusive benefit of the Company and the Holder and any other
permitted holder or holders of the Note.

 



4

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered by its authorized officer, as of the date first above written.

 



  GEOSPATIAL CORPORATION       By:     Mark A. Smith     Chief Executive Officer

 



5

 

 



EXHIBIT B

 

FORM OF WARRANT 

 



6

 

  

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE HEREOF MAY
BE TRANSFERRED EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR
(B) IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

 

Warrant Issue Date: September 30, 2015

 

COMMON STOCK PURCHASE WARRANT

 

For value received, Geospatial Corporation (the “Company”), a Nevada
corporation, hereby certifies that Thomas R. Oxenreiter (the “Holder”) or its
permitted assign(s) is entitled to purchase from the Company, for a period of 10
years from the date hereof, SIX THOUSAND, EIGHT HUNDRED NINETY-ONE (6,891)
shares of the Company’s common stock, par value $.001 per share (“Common Stock”)
at a price of $0.20 per share (the “Exercise Price”). This Warrant is subject to
the terms of the Purchase Agreement and the following additional terms and
conditions.

 

1.            Certain Definitions.

 

(a)          “Change in Control” means any sale of capital stock of the Company
or consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization, in which the
stockholders of the Company immediately prior to such sale, consolidation,
merger or reorganization, do not hold at least a majority of the resulting or
surviving corporation’s voting power immediately after such consolidation,
merger or reorganization, or the sale, lease, or other disposition of all or
substantially all of the assets of the Company.

 

(b)          “Exercise Period” means the period commencing on the date hereof
and ending at 5:00 p.m. (prevailing local time at the principal executive office
of the Company) on the tenth anniversary of the Closing Date.

 



7

 

 

2.            Exercise of Warrant.

 

(a)          The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, during the Exercise Period by the surrender of
this Warrant, with the form of Subscription Agreement attached hereto as Annex A
duly completed and executed by the Holder, to the Company at its principal
executive office, accompanied by payment in cash, in lawful money of the United
States of America, including by certified or official bank check made payable to
the order of the Company or by wire transfer of immediately available funds to
an account designated by the Company, of an amount equal to the Exercise Price
multiplied by the number of shares of Common being purchased pursuant to such
exercise of the Warrant.

 

(b)         This Warrant may be exercised for less than the full number of
shares of Common Stock calculated above, provided that this Warrant may not be
exercised in part for less than a whole number of shares of Common Stock. Upon
any such partial exercise, the Company at its expense will forthwith issue to
the Holder a new Warrant or Warrants of like tenor exercisable for the number of
shares of Common Stock as to which rights have not been exercised (subject to
adjustment as herein provided), such Warrant or Warrants to be issued in the
name of the Holder or its nominee.

 

(c)          As soon as practicable after the exercise of this Warrant and
payment of the Exercise Price, and in any event within 20 business days
thereafter, the Company, at its expense, will cause to be issued in the name of
and delivered to the Holder a certificate or certificates for the number of duly
authorized, validly issued, fully paid and non-assessable shares of Common Stock
to which the Holder shall be entitled upon such exercise, plus, in lieu of any
fractional share to which the Holder would otherwise be entitled, cash in an
amount determined in accordance with Section 3(d) hereof. The Company agrees
that the shares so purchased shall be deemed to be issued to the Holder as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered and payment made for such shares as
aforesaid.

 

(d)         Prior to the exercise of this Warrant, the Holder shall not be
entitled to any rights of a stockholder of the Company with respect to shares
for which this Warrant shall be exercisable, including, without limitation, the
right to vote, to receive dividends or other distributions or to exercise any
preemptive rights, and shall not be entitled to receive any notice of any
proceedings of the Company.

 

(e)          In the event that the Company proposes to engage in a Change in
Control or Qualified Public Offering, it shall give the Holder written of its
intention not less than ten (10) days prior to the date of the proposed closing
of such transaction. The notice shall describe the material terms and conditions
upon which the Company proposes to consummate such transaction.

 



8

 

 

3.            Reservation of Stock Issuable on Exercise of Warrants.   The
Company shall at all times reserve and keep available out of its authorized but
unissued stock, solely for the issuance and delivery upon the exercise of this
Warrant and other similar Warrants, such number of its duly authorized shares of
Common Stock as from time to time shall be issuable upon the exercise of this
Warrant and other similar Warrants.

 

4.            Negotiability.   This Warrant is issued upon the following terms:

 

(a)          Transfer.   By acceptance hereof, the Holder acknowledges and
agrees that the Holder is acquiring the Warrant and the shares of Common Stock
issuable upon exercise hereof for investment for its own account, not as a
nominee or agent, and not with a view to, or for resale in connection with, any
distribution thereof, and Holder has no present intention of selling, granting
any participation in, or otherwise distributing the same.

 

(b)          Agreements.   As a condition to the Company’s obligation to issue
shares of Common Stock upon exercise hereof, the Holder shall execute the
Subscription Agreement attached hereto as Annex A.

 

(c)          Transfer Taxes.   The Company shall not be required to pay any
federal or state transfer tax or charge that may be payable in respect of any
transfer involved in the transfer or delivery of this Warrant or the issuance or
delivery of certificates for Common Stock in a name other than that of the
Holder or to issue or deliver any certificates for Common Stock upon the
exercise of this Warrant until any and all such taxes and charges shall have
been paid by the Holder or until it has been established to the Company’s
reasonable satisfaction that no such tax or charge is due.

 

(d)          Compliance with Securities Laws.   The Holder, by acceptance
hereof, acknowledges that this Warrant, the shares of Common Stock to be issued
upon exercise hereof are being acquired solely for the Holder’s own account and
not as a nominee for any other party, and for investment, and that the Holder
will not offer, sell or otherwise dispose of this Warrant, any shares of Common
Stock to be issued upon exercise hereof except under circumstances that will not
result in a violation of applicable federal and state securities laws.

 

5.            Subdivision of Rights.   Subject to Section 6, this Warrant (as
well as any new Warrants issued pursuant to the provisions of this Section 7) is
exchangeable, upon the surrender hereof by the Holder, at the principal
executive office of the Company for any number of new Warrants of like tenor and
date representing in the aggregate the right to subscribe for and purchase the
number of shares of Common Stock of the Company which may be subscribed for and
purchased hereunder.

 



9

 

  

6.            Miscellaneous.

  

(a)         Notices.   Any notice or other communication required or permitted
to be given hereunder shall be in writing and given as provided in the Purchase
Agreement.

 

(b)         Books of the Company.   The Company may treat the holder hereof as
appearing on the Company’s books at any time as the holder for all purposes.

 

(c)         Headings.   The headings in this Warrant are for purposes of
reference only, and shall not limit or otherwise affect the meaning hereof.

 

13.         (d)         Amendment; Waiver.   Subject to Section 8(f) of the
Purchase Agreement, this Warrant and any term hereof may be amended, waived,
discharged or terminated only by an instrument in writing signed by the party
against whom enforcement of such amendment, waiver, discharge or termination is
sought. No waivers of any term, condition or provision of this Warrant, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such term, condition or provision.

 

14.         (e)         Benefits of this Warrant.   Nothing in this Warrant
shall be construed to give any person or corporation other than the Company and
the Holder any legal or equitable right, remedy or claim under this Warrant and
this Warrant shall be for the sole and exclusive benefit of the Company and the
Holder and any other permitted holder or holders of the Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



10

 

  

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer, as of the date first above written.

 



  Geospatial Corporation       By:       Mark Smith     Chief Executive Officer

 

11

 





 





ANNEX A

 

SUBSCRIPTION AGREEMENT

 



Date:           To:                

 







The undersigned (the “Purchaser”), pursuant to the provisions set forth in the
attached Warrant, hereby irrevocably elects (a) to purchase _____ shares of
Common Stock (the “Warrant Shares”) covered by such Warrant and herewith makes
payment of $_________, representing the full purchase price for such shares at
the price per share provided for in such Warrant or (b) to exercise the Warrant
with respect to __________ shares of Common Stock, pursuant to Section 2(b) of
the Warrant [STRIKE (a) OR (b) AS APPLICABLE].

 

Purchaser represents and warrants to the Company as follows:

 

1.           Investment Representations.   Purchaser understands that the
Warrant Shares have not been registered under the Securities Act. Purchaser also
understands that the Warrant Shares are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
Purchaser’s representations contained in this Agreement.

 

2.           Experience; Risk.   Purchaser has such knowledge and experience in
financial and business matters that Purchaser is capable of evaluating the
merits and risks of the purchase of the Warrant Shares and of protecting
Purchaser’s interests in connection therewith. Purchaser is able to fend for
itself in the transactions contemplated by this Agreement and has the ability to
bear the economic risk of the investment, including complete loss of the
investment.

 

3.           Investment.   Purchaser is acquiring the Warrant Shares for
investment for its own account, not as a nominee or agent, and not with a view
to, or for resale in connection with, any distribution thereof, and Purchaser
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Purchaser understands that the Warrant Shares have not
been registered under the Securities Act and applicable state securities laws
(collectively, the “Acts”) by reason of a specific exemption from the
registration provisions of the Acts which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Purchaser’s
representations as expressed herein.

 



 

 

  

4.           Information.   Purchaser has been furnished with all information
which it deems necessary to evaluate the merits and risks of purchasing the
Warrant Shares and has had the opportunity to ask questions concerning the
Warrant Shares and the Company and all questions posed have been answered to its
satisfaction. Purchaser has been given the opportunity to obtain any additional
information it deems necessary to verify the accuracy of any information
obtained concerning the Warrant Shares and the Company. Purchaser has such
knowledge and experience in financial and business matters that it is able to
evaluate the merits and risks of purchasing the Warrant Shares and to make an
informed decision relating thereto.

 

5.           Restricted Securities; Restrictions on Transfer.   Purchaser
understands that the Warrant Shares will be “restricted securities” under
applicable securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations the Warrant Shares may be resold without registration
under the Acts only in certain limited circumstances. Purchaser acknowledges
that Warrant Shares must be held indefinitely unless subsequently registered
under the Acts or an exemption from such registration is available. To the
extent that Purchaser is not already a party to such agreements, Purchaser
agrees to execute and deliver a counterpart signature page, and become a party,
to such stockholder and registration rights agreements as are then in effect by
and among the Company and its stockholders.

 

6.           No Public Market.   Purchaser understands that no public market now
exists for any of the securities issued by the Company and that there is no
assurance that a public market will ever exist for such securities.

 

7.           Accredited Investor.   Purchaser is an “accredited investor” within
the meaning of Rule 501 promulgated under the Securities Act. The Purchaser has
considered the Federal and state income tax implications of the exercise of the
Warrant and the purchase and subsequent sale of the Warrant Shares.

 

8.           Residence.   If Purchaser is an individual, then Purchaser resides
in the state or province identified in the address of Purchaser set forth below;
if Purchaser is a partnership, corporation, limited liability company or other
entity, then the office or offices of Purchaser in which its investment decision
was made is located at the address or addresses of Purchaser set forth below. 



      Signature         Print name:           Address:              

 

2

 



 

NOTICE OF TRANSFER

 

[To be signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto the
Assignee named below the rights and obligations represented by the within
Warrant with respect to the number of shares of Common Stock set forth below:

 



Name of Assignee Address No. of Shares

 

and appoints _______________ attorney to transfer said right on the warrant
register of __________ with full power of substitution in the premises.

 



Dated:             (Signature must conform in all respects to name of Holder as
specified on the face of the Warrant)               Address:                    
     

 



 

 



 

